Citation Nr: 1243501	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
 
1.  Entitlement to service connection for a respiratory disability, to include sinusitis.
 
2.  Entitlement to service connection for a bowel disorder.
 
3.  What evaluation is warranted for post operative residuals of a left knee meniscus repair since September 7, 2001?  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1993 to September 2001. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania. 
 
In February 2011, the Veteran testified before the undersigned in Washington, D.C.  A transcript of the hearing is of record.  In August 2011, the Board decided some issues on appeal and remanded the issues reflected on the title page of this decision for additional development.  There has been substantial compliance with the Board's August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
The Board observes that although the respiratory issue on appeal was characterized as entitlement to connection for sinusitis, records in the claims file indicate that the Veteran was given a number of respiratory diagnoses in service and was diagnosed shortly after service as having chronic rhinitis.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on the title page of this decision reflects the expanded issue on appeal. 
 
The issue of entitlement to service connection for a respiratory disability, to include sinusitis, is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
FINDINGS OF FACT
 
1.  The Veteran does not have a chronic bowel disorder.
 
2.  At no time since September 7, 2001, have post operative residuals of a left knee meniscus repair been manifested by moderate instability or subluxation.
 
 
CONCLUSIONS OF LAW
 
1.  A bowel disorder was not incurred in or aggravated due to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303.
 
2.  The criteria for an increased evaluation for post operative residuals of a left knee meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & West Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000
 
With respect to the claim for service connection for a bowel disorder the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2001 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues being decided below were readjudicated in September 2012. 
 
Regarding the issue of entitlement to an initial rating greater than 10 percent for post operative residuals of a left knee meniscus tear, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
II.  Service Connection For a Bowel Disorder
 
Governing Law and Regulations
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson,  21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).
 
Discussion
 
The Veteran's service treatment records document in-service gastrointestinal symptomatology.  Her complaints included nausea, vomiting and diarrhea.  In October 1998, an upper gastrointestinal and small bowel series was performed, following which the impression was questionable incomplete emptying of the esophagus on the overhead films of the stomach/small bowel versus some mild gastroesophageal reflux. 
 
At a VA general examination in May 2002, the examiner relayed the Veteran's history of indigestion, stomach upset and heartburn, and recorded her complaints of abdominal pain once or twice a year and increased indigestion and nausea over the prior few weeks.  The Veteran also reported that she had had an upper gastrointestinal and bowel series and was told she had delayed bowel movements.  The examiner noted that the Veteran was pregnant at that time.  The examiner diagnosed the Veteran as having history of nausea, vomiting and upset stomach, and reported that these symptoms recently became aggravated.  The examiner opined that the symptoms were likely related to her pregnancy. 
 
In an October 2011 rating decision the RO effectuated the Board's August 2011 decision granting entitlement to service connection for gastroesophageal reflux disease.  

In August 2011, the Board also noted that the Veteran had been diagnosed by a December 2006 VA examiner as having "intestinal dysmotility secondary to anxiety" and noted that this was a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Thus, the Board remanded this matter for a VA examination, if and only if, development revealed additional medial evidence indicating that a current gastrointestinal disorder, other than gastroesophageal reflux disease, may be associated with the in-service gastrointestinal symptomatology.  The purpose of this request was to ascertain whether the Veteran has a distinct gastrointestinal disorder, separate from her service connected gastroesophageal reflux disease, that is related to service. 
 
Thereafter, the Veteran was afforded a VA gastrointestinal examination in November 2011.  After reviewing the claims file and examining the Veteran, the examiner concluded that gastroesophageal reflux disease was the appellant's only diagnosis and the examiner noted that the appellant was already rated for this disability.  The examiner went on to state that no other diagnosis of a gastrointestinal illness was applicable, and no other gastrointestinal disability had been claimed by the Veteran. 
 
Thus, it follows that the Veteran cannot prevail on her claim of entitlement to service connection for a bowel disorder as  the first essential criterion for a grant of service connection - competent evidence of the claimed disability - has not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the competent evidence neither supports the claim, nor is in relative equipoise on the question of the existence of a current bowel disorder other than gastroesophageal reflux disease, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b).
 

III.  Initial Rating In Excess of 10 Percent for Post Operative Residuals Left Knee Meniscus Tear
 
Governing Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  Id.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App., 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time of the initial rating decision such as the instant case or the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Normal range of motion of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating. A 20 percent evaluation requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic code 5260.

Limitation of extension of either leg to 5 degrees warrants a noncompensable evaluation. A 10 percent evaluation requires that extension be limited to 10 degrees. A 20 percent evaluation requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic code 5261.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).
 
VA's General Counsel has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable limitation of motion on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

Severe recurrent subluxation or instability warrants a 30 percent rating; moderate recurrent subluxation or instability a 20 percent; and mild recurrent subluxation or instability a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
 
Discussion
 
In September 2012, VA granted entitlement to service connection for left knee arthritis and assigned a 10 percent rating effective November 15, 2011.  The Veteran was notified of this decision by letter dated in October 2012, as well as provided notice how to exercise her appellate rights if she disagreed with either the rating or effective date assigned.  To date she has not appealed, the September 2012 rating decision.  Hence, the Board may not exercise jurisdiction over the rating or effective date assigned for left knee arthritis.  38 U.S.C.A. § 7105 (West 2002). 
 
As the grant of service connection for left knee arthritis is for a disorder separate and distinct from the rating on appeal, the present appeal is limited to evaluating the disability caused by post operative residuals of a left knee meniscus repair, other than arthritis.  As left knee arthritis is rated under the limitation of motion codes, 38 C.F.R. § 4.71a, further consideration of the Veteran's post operative residuals of a left knee meniscus repair considering any limitation of motion cannot be considered since to do so would violate the rule against pyramiding.  38 C.F.R. § 4.14. 
 
The Veteran's service treatment records show that she sustained a hyperextension left knee injury in January 1997 and tore her left medial meniscus.  In November 1997, she underwent diagnostic arthroscopy left knee, arthroscopic partial medial meniscectomy.  Her postoperative diagnosis was tear medial meniscus, partial tear anterior cruciate ligament, Grade II chondral damage of medial and lateral meniscectomy.
 
As noted above, this appeal stems from an October 2002 rating decision that granted entitlement to service connection for post operative residuals of a left knee arthroscopic repair, and assigned a noncompensable rating, effective in September 2001.  In May 2008, the RO increased the rating to 10 percent, retroactive to September 7, 2001. 
 
The Veteran was afforded a VA general examination in May 2002.  The Veteran reported occasional pain, especially after excessive use such as running.  She also complained that the left knee was painful coming down stairs and that the joint occasionally gave way, but she denied locking.  She reported stiffness which increased, along with pain, after long distances of walking or  running and averaged once or twice a month lasting a day or two.  She reported being able to work during flare-ups.  Physical examination showed no swelling or tenderness.  There was minimal pain with manipulation of the knee joint and mild crepitation with joint movement.  Sensory to pin pinprick and touch in the lower extremities was 3/5.  Range of motion of the left knee was 0 to 140 degrees and painless.  This study was repeated when the Veteran displayed fatigue, but the findings did not change.  There was no evidence of instability.  Varus/valgus, Lachman's, drawer's, as well as McMurray's tests were all normal. 
 
Magnetic resonance imaging (MRI) of the left knee was performed in October 2006 revealing that the anterior cruciate ligament was chronically deficient, status post partial medial meniscectomy and possible minimal fraying of the free edge of the posterior horn of the medial meniscus but no linear tear, and a tiny effusion in the suprapatellar bursa along with thickening of the proximal medial collateral ligament consistent with a prior sprain.  An October 2006 x-ray of the left knee revealed mild joint space narrowing in the medial joint compartment.
 
The Veteran reported at a December 2006 VA examination that she continued to have left knee discomfort following service.  Left knee examination revealed apparent mild swelling and painless active range of motion from 0 to 125 degrees.  Repetitive motion studies revealed that motion was unchanged although there were complaints of medial aspect stiffness at full flexion after six to seven repetitions.  There was apparent mild mediolateral instability on valgus/varus stress, and mild drawer sign.  Testing for McMurray sign was negative.  The Veteran had a normal gait. 
 
The Veteran underwent a left anterior cruciate ligament reconstruction with hamstring and debridement of medial meniscus tear in December 2007 and participated in physical therapy thereafter. 
 
The Veteran reported at a July 2009 VA examination that her left knee condition worsened to the point of having to change jobs from working with the Secret Service to the Transportation Security Administration.  She explained that she was not able to manage transport of communications equipment.  She reported that her left hamstring cramped up at times with certain exercises and also aggravated her left knee.  She also reported stiffness, and on and off again pain to include flare ups pain two to three times a week.  She described stiffness, swelling, instability, locking, fatigability and lack of endurance.  She denied heat, redness, or giving way.  She said that only overuse and  walking down stairs aggravated the left knee.  She reported rarely using a knee brace and denied episodes of dislocation or recurrent subluxation.  She denied losing any time from work since her December 2007 surgery, but that the surgery required her to miss two to three months of work.  

On examination there was no painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding.  Ankylosis was not present.  Left knee motion was from 0 to 140 degrees with very good stability.  Crepitus was not noted and medial and lateral collateral ligaments were normal.  Drawer sign was negative.  McMurray's test was negative.  Valgus/varus instability was negative.  X-rays revealed early evidence of arthritic change.  The Veteran was diagnosed as having post operative residuals of a left knee arthroscopic meniscal repair, a left knee anterior cruciate ligament tear, post surgical replacement, and left knee degenerative joint disease.

The Veteran reported at a VA examination in November 2011 that she could squat, kneel, walk stairs and participate in fairly strenuous sports, including snowboarding.  She stated that more strenuous activities would cause some knee discomfort and a feeling of impending buckling.  She reported having a derotation knee brace that she uses part time.  She denied losing any time from work because of her knee.  Findings revealed minimal anterior cruciate ligament instability of the left knee compared to the right.  The collateral ligaments appeared stable
 
The basis for the increase to 10 percent in May 2008 was pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, and the RO found that recurrent subluxation or lateral instability was not more than slight.  That is, the RO relied on findings from the December 2006 VA examination showing mild mediolateral instability on varus/valgus stress and mild drawer sign.  The evidence preponderates against finding that a rating higher than 10 percent under Diagnostic Code 5257 is warranted in light of the mild findings shown.  

The November 2011 VA examination showed no more than minimal instability.  Hence, the 2011 findings simply do not more nearly approximate the criteria for a 20 percent rating requiring moderate recurrent subluxation or lateral instability.
 
As there is no competent evidence of a dislocated cartilage a higher rating is not in order under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Neither did the examiners' findings note active symptomatology associated with the scar residuals of left knee surgeries.  Hence, a separate rating is not in order under 38 C.F.R. § 4.118.

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The rating criteria considered in this case reasonably describe the disability level and symptomatology of the Veteran's post operative  residuals of a left knee meniscus tear.  The Veteran's disability is contemplated by the rating schedule and as discussed above is included in the schedular rating criteria.  Hence, her disability picture is not exceptional.  In the absence of an exceptional disability picture, there is no basis consideration of the other criteria for submission for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  Thus, the currently assigned rating, as discussed above, has already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected post operative residuals of a left knee meniscus tear.  See 38 C.F.R. § 4.1. 
 
 
ORDER
 
Entitlement to service connection for a bowel disorder is denied.
 
Entitlement to an initial rating greater than 10 percent for post operative residuals of a left knee meniscus tear is denied.  
 
 
REMAND
 
The Veteran's service treatment records show that she was treated on a number of occasions for respiratory complaints, to include sinus and nasal congestion, as well as sinus, nose and throat trouble.  She was given various diagnoses in service for her respiratory complaints including pharyngitis, bronchitis, upper respiratory infections and laryngitis. 
 
Within a year of the Veteran's discharge from service in May 2002, she underwent a VA general examination and was diagnosed as having chronic rhinitis with a history of sinusitis.  Pursuant to the Board's remand directives in August 2011, the Veteran was afforded a VA examination in November 2011 wherein the examiner did not find that the Veteran had sinusitis, and opined that any symptoms that she had while on active duty were "probably viral rhinitis". 
 
In light of the newly expanded claim to include any respiratory disability, the Veteran's inservice respiratory complaints, to include her nose, her May 2002 diagnosis of chronic rhinitis and the November 2011 VA examiner's opinion that she probably had viral rhinitis in service, a medical opinion is required to determine if she has a respiratory disability, other than sinusitis, that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to identify any medical records which have yet to be secured and which are pertinent to her claim of entitlement to service connection for a respiratory disorder.  The RO must then attempt to secure any identified records and document all efforts to secure them.  If the AMC/RO cannot locate any newly identified Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA otolaryngological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and access to Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  For each diagnosed respiratory disorder the examiner must address whether it is at least as likely as not that the disability is related to service.  A complete rationale for any opinion rendered must be provided.

3.  The Veteran is to be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include the denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 
 
4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  Following the completion of the above and any additional development deemed appropriate, the RO must readjudicate the Veteran's claim of entitlement to service connection for a respiratory disability, to include sinusitis.  If the benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and be provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.
 
The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


